DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bender (US 2012/0246517).

As to claim 1, Bender discloses a control system having a hierarchical distributed architecture, the system comprising: 
a plurality of nodes, each node hosting one or more services and a respective node agent (¶0023); 
a communications bus providing communication between the nodes (¶0047); and 
a system agent hosted on one of the plurality of nodes, the system agent being configured to monitor a lifecycle state of the system (¶0059); 


As to claim 2, Bender discloses the control system according to claim 1, wherein each node agent is configured to propagate control commands received from the system agent to services hosted on its respective node (¶0046).

As to claim 3, Bender discloses the control system according to claim 1, wherein each node hosts one or more partitions (¶0051).

As to claim 4, Bender discloses the control system according to claim 3, wherein each partition hosts one or more services and a respective partition agent (¶0050).

As to claim 5, Bender discloses the control system according to claim 4, wherein each partition agent is configured to transmit data relating to a state of its respective partition and a state of each service hosted on its respective partition to its respective node agent (¶0051).

As to claim 6, Bender discloses the control system according to claim 5, wherein each partition agent is configured to propagate control commands received from its respective node agent to services hosted on its respective node (¶0059).

As to claim 7, Bender discloses the control system according to claim 1, wherein the system agent comprises the node agent of the node on which the system agent is hosted (¶0059).

As to claim 8, Bender discloses the control system according to claim 1, comprising at least one authorised agent that is configured to issue control commands to one or more of the services hosted on the plurality of nodes, wherein each authorized agent is configured to issue control commands based on the data acquired by the system agent from the node agents (¶0081).

As to claim 9, Bender discloses a control system according to claim 1, wherein the at least one authorised agent comprises one or more of a group comprising: a user; a watchdog; and a policy handler (¶0040).

As to claim 10, Bender discloses a control system according to claim 1, the system having a service-oriented architecture (¶0023).

As to claim 11, Bender discloses the control system according to claim 1, the system being configured to control a vehicle (¶0047).

As to claim 1, Bender discloses a control system according to claim 11, wherein each node relates to a respective subsystem of the vehicle (¶0047).

As to claim 13, Bender discloses a vehicle comprising the control system of claim 1 (¶0047).

As to claim 14, Bender discloses the non-transitory computer-readable storage medium storing executable computer program instructions to implement the control system as claimed in claim 1 (¶0097).

As to claim 18, Bender discloses a control system as claimed in claim 1, wherein the plurality of nodes, services and node agents comprise components of the system and further wherein, responsive to a component failing to initialize, the system agent is arranged to move the system into a pre-configured backup state (¶0082).

As to claim 19, Bender discloses the control system as claimed in claim 1, wherein the plurality of nodes, services and node agents comprise components of the system and the system agent is arranged to monitor the state of all system components such that, in the event of a failure, the system is arranged to either stop and restart a failing function or to start a replacement function (¶0082).

As to claim 20, Bender discloses the control system according to claim 17, wherein each node agent is configured to propagate control commands received from the system agent to services hosted on its respective node (¶0046).

As to claim 21, Bender discloses the control system according to claim 17, comprising at least one authorised agent that is configured to issue control commands to one or more of the services hosted on the plurality of nodes, wherein each authorized agent is configured to issue control commands based on the data acquired by the system agent from the node agents (¶0081).

Allowable Subject Matter
Claim 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 17 was previously indicated as allowable, prior art fails to disclose wherein the plurality of nodes, services and node agents comprise components of the system and further wherein, responsive to a component failing to initialize, the system agent is arranged to generate a state change request to transition the system to a shutdown state. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. Applicant states on pages 7-8: 
Applicant submit that Bender does not teach at least “a system agent hosted on one of the plurality of nodes, the system agent being configured to monitor a lifecycle state of the system,” let alone “wherein each node agent is configured to transmit data relating to a state of its respective node and a respective state of each service hosted on its respective node to the system agent, thereby enabling the system agent to monitor the lifecycle state of the system,” as recited by independent claim 1. The Action at page 3 merely directs attention to paragraph [0059] of Bender as disclosing these features - with no detailed analysis or discussion - but Applicant respectfully submits that paragraph [0059] of Bender does not disclose such features; rather, the cited paragraph of Bender simply provides the following:

The illustrative embodiment of FIG. 3 also presents several of the components/modules of CM utility 222. Included among this non-exclusive list of components/modules are: primary node election utility 182, utilized during a primary node election process to allow VIOS 112 to register as a primary node of the VIOS cluster; node monitoring and reporting utility 183 utilized to enable registration by a management tool (e.g., management tool 180); I/O redundancy data 187, which specifies neighboring VIOSes to hand off I/O operations to when a condition at the VIOS or on the connection fabric prevents the VIOS from performing I/O operations for one or more of the registered clients; and cluster registration (or configuration data request) module 320, which initiates and controls the registration of the VIOS with the VIOS cluster during initialization of the VIOS within the DPS 100 (FIGS. 1-2). In addition to these components, CM Utility 222 also comprises components specific to event monitoring and FFDC operations. Included among these components are the following non-exclusive list of components: lifecycle (LC) events module 312, which tracks events or conditions at the VIOS that are considered (or pre-defined to be) life cycle events; resource alert reporting module 314, which detects when an allocated, shared resource (e.g., an amount of storage within a storage pool assigned to one or more clients serviced by the VIOS) reaches some pre-established threshold condition (e.g., a percentage usage of the storage pool); events listener 316, which monitors for the occurrence of one or more events detected by the LC events module 312 and/or the Resource module 314 and/or any other module that may report events of interest to the VIOS, to the cluster, or to system administrators; and FFDC module 318, which responds to a triggered from events listener 316 by forwarding associated FFDC data (191) to an appropriate data store within a shared storage that is accessible to all VIOSes/nodes within the cluster. According to one or more embodiments, FFDC module 318 also generates and transmits, in response tocertain events, one or more alerts to other nodes within the cluster to inform the other nodes of the occurrence of the specific event.

Applicant submits that neither the cited portion nor any other portion of Bender discloses at least each node transmitting a respective state of service (s) hosted on the node to a system agent. In contrast, the recited node agent is configured to transmit data that relates to a state of its respective node and also “a respective state of each service hosted on its respective node to the system agent,” see, e.g, paragraph [0039] of the instant application as published, which provides “each service 18 being configured to perform a function relevant to vehicle behaviour.” Bender simply provides no equivalent feature to the recited “service,” the state of which is transmitted from a node agent to a system agent.

Examiner respectfully disagrees. The CM utility 222 initiate the event listener (316, FIG. 3) during initialization/set up/boot up of VIOS 112. During or following the initiating of event listener 316 at the VIOS, the event listener 316 registers with the VIOS DB 140 for receipt of notification of cluster level FFDC data, such as lifecycle (block 706). The event listener 316 actively monitors the node operations, client LPAR operations and/or cluster management operations (e.g., when the node is a primary node) and/or local system conditions, and the event listener 316 listens for one or more pre-defined life cycle events as well as resource alerts (¶0090). The event listener monitors one or more events detected by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLES EHNE/               Primary Examiner, Art Unit 2113